Citation Nr: 0802773	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to Agent 
Orange.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs





ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967, including service in the Republic of Vietnam.  His 
decorations include the Combat Infantryman Badge.  The 
veteran passed away in August 2004.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO.  



FINDINGS OF FACT

1.  The veteran died on August [redacted], 2004 at the age of 58; the 
immediate cause of the veteran's death as shown on the death 
certificate was metastatic thyroid cancer; no other 
conditions were identified as significant in contributing to 
the veteran's death; an autopsy was not performed.  

2.  At the time of the veteran's death, the veteran was 
service-connected for post-traumatic stress disorder, 
schizophrenia, evaluated as 70 percent disabling, tinnitus, 
evaluated as 10 percent disabling, and malaria and bilateral 
hearing loss, each evaluated as noncompensable, for a 
combined evaluation of 70 percent; 

in addition, effective on October 3, 1997, the veteran was 
granted a total compensation rating based on individual 
unemployability.  

3.  The veteran is not shown to have manifested complaints or 
finding referable to thyroid disorder in service or for many 
years thereafter.  

4.  The fatal metastatic thyroid cancer is not shown to be 
due to Agent Orange exposure or any other event or incident 
of his period of active service.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.312 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

By way of letters dated in September 2004 and April 2006, the 
appellant was furnished notice of the type of evidence needed 
in order to substantiate her claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The appellant was also generally informed that she should 
send to VA evidence in her possession that pertains to the 
claim and advised of the basic law and regulations governing 
the claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the appellant's behalf), 
and provided the basis for the decisions regarding the claim.  

The appellant was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claim, and she was informed 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on her behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical records and reports, the 
appellant's testimony before the RO, and statements submitted 
by the appellant and her representative in support of the 
claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

In this case, the evidence of record shows that the veteran 
died on August [redacted], 2004 at the age of 58.  The immediate 
cause of the veteran's death as shown on the death 
certificate was metastatic thyroid cancer,  No other 
conditions were identified as significant in contributing to 
the veteran's death, and an autopsy was not performed.  

At the time of the veteran's death, the veteran was service-
connected for post-traumatic stress disorder, schizophrenia, 
evaluated as 70 percent disabling, tinnitus, evaluated as 10 
percent disabling, and malaria and bilateral hearing loss, 
each evaluated as noncompensable, for a combined evaluation 
of 70 percent.  In addition, effective October 3, 1997, the 
veteran was granted a total compensation rating based on 
individual unemployability.  

The appellant does not contend, and the evidence does not 
establish, that the veteran had thyroid cancer in service or 
within one year of service.  Instead, the appellant argues 
that the veteran was exposed to Agent Orange in service, and 
that this may have caused his cancer. 

In this regard, the Board notes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed to Agent Orange during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.  And if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, presumptive service connection for numerous 
diseases, will be established even though there is no record 
of such disease during service.  Id.; 38 C.F.R. § 3.309(e).  

The veteran in this case served in the Republic of Vietnam 
and is therefore presumed to have been exposed to Agent 
Orange as a result of his service.  Thyroid cancer, however, 
is not among the diseases identified in 38 C.F.R. § 3.309 as 
associated with herbicide exposure.  Therefore service 
connection for the cause of the veteran's death based on 
presumed Agent Orange exposure is not available in this case.  

The medical evidence is against a finding that there is a 
direct connection between the cause of the veteran's death 
and his service.  Here, the Board notes that the veteran's 
claims file contains numerous records pertaining to the 
veteran's thyroid cancer.  

The veteran was first noted to have thyroid cancer as early 
as 1983, over 15 years after his discharge from the service.  
The veteran underwent surgery and was in remission for 
approximately 10 years.  The cancer then reappeared in 1993 
or 1994.  After that time the cancer was noted to have 
progressed to, among other places, the lungs.  After 
continued treatment, the veteran passed away in August 2004.  

There is no indication in the medical records that the 
veteran's cancer is in any way related to his service or the 
exposure to Agent Orange.  The Board also notes that the 
veteran was denied entitlement to service connection for 
thyroid cancer and metastatic cancer of the lungs in December 
1995, prior to his death.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service, to include exposure to Agent Orange.  
Service connection will be granted to a veteran that develops 
cancer in service or within one year of service.  38 C.F.R. § 
3.303, 3.307, 3.309.  

Here, the evidence does not show that the veteran was found 
to have thyroid cancer in service or within one year after 
service.  In addition, the veteran's thyroid cancer is not 
among the diseases identified in 38 C.F.R. § 3.309 as 
associated with herbicide exposure.  And there is otherwise 
no evidence in the record linking the veteran's cancer with 
his active duty service.  

In reaching a decision in this case, the Board does not wish 
in any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

On these facts, the claim for service connection for the 
cause of the veteran's death must be denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


